     Case 3:20-cv-00135-MMD-CLB Document 14 Filed 03/10/21 Page 1 of 3


1

2

3

4                               UNITED STATES DISTRICT COURT

5                                      DISTRICT OF NEVADA

6     ANTHONY BROOKS,                                    Case No. 3:20-cv-00135-MMD-CLB

7                                          Plaintiff,                      ORDER
             v.
8
      ALZATE et al.,
9
                                      Defendants.
10

11

12          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
13   1983 by a state prisoner. On February 3, 2021, this Court issued an order denying
14   Plaintiff’s application to proceed in forma pauperis because Plaintiff had “three strikes”
15   pursuant to 28 U.S.C. § 1915(g). (ECF No. 13.) The Court informed Plaintiff that if he did
16   not pay the $400.00 filing fee in full within thirty days of the date of that order, the Court
17   would dismiss the action without prejudice. (Id. at 2.) The thirty-day period has now
18   expired, and Plaintiff has not paid the full filing fee of $400.00.
19          District courts have the inherent power to control their dockets and “[i]n the
20   exercise of that power, they may impose sanctions including, where appropriate . . .
21   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
22   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
23   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
24   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
25   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
26   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
27   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
28   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
     Case 3:20-cv-00135-MMD-CLB Document 14 Filed 03/10/21 Page 2 of 3



1    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

2    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

3    (affirming dismissal for lack of prosecution and failure to comply with local rules).

4            In determining whether to dismiss an action for lack of prosecution, failure to obey

5    a court order, or failure to comply with local rules, a court must consider several factors:

6    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

11           Here, the Court finds that the first two factors, the public’s interest in expeditiously

12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

17   disposition of cases on their merits—is greatly outweighed by the factors in favor of

18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

19   the court’s order will result in dismissal satisfies the “consideration of alternatives”

20   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

21   at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within thirty days

22   expressly stated: “It is further ordered that this action will be dismissed without prejudice

23   unless Plaintiff pays the $400.00 filing fee in full within 30 days from the date of entry of

24   this Order.” (ECF No. 13 at 2.) Thus, Plaintiff had adequate warning that dismissal would

25   result from his noncompliance with the Court’s order to pay the full filing fee within thirty

26   days.
27   ///

28                                                  2
     Case 3:20-cv-00135-MMD-CLB Document 14 Filed 03/10/21 Page 3 of 3



1           It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s February 3,

3    2021, order.

4           It is further ordered that the Clerk of Court will close the case and enter judgment

5    accordingly.

6           DATED THIS 10th Day of March 2021.

7

8                                                      MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                3
